Citation Nr: 1039295	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as flashbacks, nightmares and a sleep 
disorder.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971, 
to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which denied the Veteran's claims for 
service connection for PTSD, peripheral neuropathy of the upper 
extremities and peripheral neuropathy of the lower extremities, 
among other claims.

The Veteran failed to appear for a RO (videoconference) hearing 
scheduled in May 2007.

A September 2008 Board decision denied several of the Veteran's 
claims for service connection and remanded the instant matters 
for additional development and adjudication.

As detailed below, there are several reports in the claims file 
documenting the Veteran's oral statements that he wished to 
withdraw his pending appeals.  An appeal may be withdrawn by a 
veteran or his authorized representative in writing at any time 
before the Board promulgates a decision.   38 C.F.R. § 20.204 
(2009).   The Board has not received such written notice and will 
therefore consider the instant matters on the merits.


FINDINGS OF FACT

1.  The evidence of record is negative for a nexus between the 
Veteran's diagnosed PTSD and his confirmed participation in 
combat.

2.  The Veteran does not currently suffer from bilateral upper 
extremity peripheral neuropathy.

3.  The Veteran does not currently suffer from bilateral lower 
extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.158, 3.303, 3.304, 3.307, 3.309, 3.655 (2009); 75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

2.  The criteria for entitlement to service connection for 
bilateral upper extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.158, 3.303, 3.304, 3.307, 3.309, 3.655 (2009).

3.  The criteria for entitlement to service connection for 
bilateral lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.158, 3.303, 3.304, 3.307, 3.309, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his claims for service connection for 
PTSD and peripheral neuropathy in an October 2005 letter.  This 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance the 
VA could provide the Veteran in obtaining evidence from other 
agencies.  Finally, this letter notified the Veteran that he may 
submit any evidence in his possession.  This letter met the duty 
to provide pre-adjudication notice the Veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in the 
preadjudication October 2005 letter.  However, he has not been 
provided notice regarding the remaining elements of proper 
Dingess notice.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.   Pelegrini, supra.   As the instant 
claims are being denied, and no rating or effective date is being 
assigned, the Veteran has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records and VA 
treatment notes have been obtained.  The Veteran has not 
identified other relevant treatment records nor has he provided 
an appropriate authorization which would allow VA to obtain such 
records.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have been 
submitted.   38 C.F.R. § 3.159(c)(1).

The Veteran has been afforded a VA peripheral nerves examination, 
and a sufficient medical opinion has been obtained.  Although a 
VA psychiatric examination was scheduled and the Veteran was 
provided notice of this scheduled examination, he failed to 
appear.  In this regard, the Board notes that it is well-
established that VA's duty to assist a claimant is not always a 
"one-way street."  A claimant seeking help cannot passively 
wait for it in those circumstances where he or she may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board remanded this matter in September 2008 to allow a 
search of the Veteran's unit record to be conducted in an attempt 
to verify his reported stressor.  In addition, a VA peripheral 
nerves examination and a VA psychiatric examination were to be 
conducted to determine the etiology of the Veteran's claimed 
conditions.  Such a search was conducted and a February 2010 
Memorandum confirms the Veteran's reported stressor.  A VA 
peripheral nerves examination was conducted in March 2010, and 
the Veteran failed to appear for a VA psychiatric examination 
scheduled in May 2010.  The Board therefore concludes that there 
has been substantial compliance with the terms of the previous 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not indicated that there is any outstanding 
pertinent information to be obtained, VA may proceed with the 
consideration of his claims.


Service connection for PTSD

Service connection for PTSD requires medical evidence showing a 
diagnosis of the condition; a link, established by the medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor 
claimed by a veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

The Veteran contends that he suffers from PTSD as a result of his 
combat service in Vietnam.

An October 1968 service entrance examination and a March 1971 
service discharge examination were negative for any relevant 
abnormalities.  The Veteran denied suffering from nervous trouble 
of any sort in the accompanying Reports of Medical History.  The 
remaining service treatment records were negative for any 
complaints, treatments or diagnoses of an acquired psychiatric 
disorder.

Service personnel records establish that the Veteran's military 
occupational specialty was a light air defense artillery crewman 
and that he served with the headquarters battery of the 4th 
Battalion, 60th Artillery while in Vietnam.  A February 2010 
Memorandum confirms that this unit was attacked by the enemy in 
Pleiku during the period in which the Veteran served in Vietnam.  
In addition, the Veteran's service treatment records document his 
treatment for a knee injury incurred through heavy artillery fire 
at Pleiku during this period.

A May 2005 letter from the Veteran's mother indicates that she 
noticed that he was jumpy and nervous when he heard loud noises 
or was touched unexpectedly after service.  He was also less 
patient, which she attributed to his medical condition.

A December 2005 letter from the Vet Center indicated that the 
Veteran had been receiving treatment since 2002 and that he 
suffered from PTSD.  However, due to his medical condition and 
his status on the liver transplant list, he was declining to 
pursue a claim at this time.

A September 2009 Report of Contact drafted by a Veterans Service 
Representative (VSR) indicated that the Veteran had informed his 
May 2009 examiner that he wished to withdraw his claim.

A second VA psychiatric examination was scheduled in May 2010, 
however, the Veteran failed to appear for this examination.  A 
note from the VSR indicated that the Veteran had withdrawn his 
claim.

The Veteran has a current disability, as he has appears to have 
been diagnosed with PTSD by his Vet Center social worker.  The 
evidence of record establishes that the Veteran was exposed to 
combat while serving in Vietnam and that his reported combat 
stressors have therefore been confirmed.  See 38 C.F.R. § 
3.304(f).  In order for the Veteran's current PTSD to be 
recognized as service connected, the evidence of record must 
establish a link between this condition and service.  

No such evidence has been submitted, however.  The December 2005 
letter from the Vet Center social worker did not specify an 
etiology of his PTSD.  The Veteran failed to appear for two 
scheduled VA psychiatric examinations.  See 38 C.F.R. §§ 3.158, 
3.655.  The findings from those examinations might have supported 
his claims.  No other competent medical evidence has been 
presented suggesting such a nexus.

Further, the Veteran is not competent to opine as to the etiology 
of his current PTSD.  While a layperson can provide evidence as 
to some questions of etiology or diagnosis, the question of a 
medical relationship between his current PTSD and service, which 
would require more than direct observation to resolve, is not in 
the category of questions that lend themselves to resolution by 
lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007).  Thus, the Veteran is not competent to opine on this 
question, and any such statement asserting a relationship between 
his current PTSD and service is not probative as to this 
question.

As the evidence is against finding a nexus between PTSD and 
service, reasonable doubt does not arise, and the claim is 
denied.  38 U.S.C.A. §5107(b).


Peripheral Neuropathy of the Upper and Lower Extremities

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), including acute and subacute peripheral neuropathy 
manifest to a compensable degree within one year of the last date 
of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that he suffers from peripheral neuropathy 
of the bilateral upper and lower extremities as a result of his 
exposure to herbicides in Vietnam.

An October 1968 service entrance examination and a March 1971 
service discharge examination were negative for any relevant 
abnormalities.  The Veteran denied suffering from lameness or 
rheumatism in the accompanying medical history reports.  The 
remaining service treatment records were negative for any 
complaints, treatments, or diagnoses of an acquired psychiatric 
disorder.

 A July 2005 statement from the Veteran's wife indicated that his 
legs began aching and swelling in approximately 2001.

A September 2005 VA treatment note reflected the Veteran's 
complaints of lower limb spasticity and stiffness in the upper 
extremities.  Bluish discoloration of the fingers, lethargy or 
facial swelling was denied.  Physical examination revealed some 
muscle atrophy in the distal part of both the upper and lower 
extremities with hair loss or tremor.  His fingers were in a 
clawing position but not very spastic.  Hypersensitivity in the 
elbows, wrists, knee, and ankles was found.  Assessments of 
spastic quadriparesis secondary to a motor vehicle accident, 
status-post cervical discectomy, status-post bilateral L4 and L5 
laminectomies and L5-S1 discectomy were made.

A September 2009 Report of Contact drafted by a VSR indicated 
that the Veteran had informed his examiner that he wished to 
withdraw his claim.

A March 2010 VA peripheral nerves examination reflected the 
Veteran's reports of neuropathy for the past six years.  He first 
noticed intermittent numbness in his right side, hands and feet 
with rare numbness on the left side.  This numbness was constant 
in his feet.  Pain, weakness, fatigue or functional loss were 
denied.  The numbness was positional in that if he places his 
elbow in a particular position his "hand falls asleep" and he 
had been told that he suffered a pinched nerve in the past.  
Physical examination found the Veteran's muscles to be of normal 
bulk and tone without tremors or fasciculation.  Sensation was 
normal in the bilateral upper and lower extremities with 
monofilament testing.  Reflex testing was 2+ in the bilateral 
biceps, triceps, brachioradialis, patellas and ankles and plantar 
responses were downgoing.  The Veteran was able to walk, tandem-
walk, stand on both legs, stand on his toes and stand on his 
heels without difficulty.  Following this examination, the 
examiner found that there was no evidence of neuropathy.  The 
reported intermittent symptoms and position were more likely 
related to a pinched nerve or degenerative joint disease of the 
spine.  The Veteran did not want additional imaging at the time 
of the examination and agreed with this evaluation.

A second VA peripheral nerves examination was scheduled in May 
2010, however, the Veteran failed to appear for this examination.  
A note from the VSR indicated that the Veteran had withdrawn his 
claim.

The competent medical evidence of record does not establish that 
the Veteran currently suffers from chronic peripheral neuropathy 
of either the upper or lower extremities.   The March 2010 
examination was negative for any such condition and found that 
the Veteran's subjective complaints of extremity stiffness and 
numbness was more likely related to a pinched nerve or spinal 
degenerative joint disease.  The remaining evidentiary record is 
also negative for such a condition.  In addition, the Veteran 
failed to appear for a second peripheral nerves examination 
scheduled in May 2010.  38 C.F.R. §§ 3.158, 3.655.  The medical 
findings of record outweigh the Veteran's lay contentions, as he 
has not been show to have the training, credentials, or expertise 
to render a diagnosis of a chronic neurological disorder, as 
opposed to reporting symptoms.  See Woehlaert v. Nicholson, 
supra.

In the absence of proof of a present and chronic disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  As a current disability has not been diagnosed, 
the Veteran's service connection claim for peripheral neuropathy 
of the upper and lower extremities must be denied.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of 
the lower extremities is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


